Citation Nr: 1814389	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Service connection for right ankle tendonitis, to include as secondary to service-connected bilateral knee disorder.

2.  Service connection for left ankle tendonitis, to include as secondary to service-connected bilateral knee disorder.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's right ankle tendonitis was caused by his service-connected bilateral knee condition.

2.  The evidence is in equipoise as to whether the Veteran's left ankle tendonitis was caused by his service-connected bilateral knee condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle tendonitis have been met.  38 U.S.C. §§ 1110 , 1131, 5107; 38 C.F.R. §§ 3.102 , 3.310 (2017).

2.  The criteria for service connection for left ankle tendonitis have been met.  38 U.S.C. §§ 1110 , 1131, 5107; 38 C.F.R. §§ 3.102 , 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Merits

The Veteran contends that his bilateral ankle tendonitis is a result of his service-connected knee disabilities.  
Initially, the Board finds that the Veteran has established that he has a current disability related to his right and left ankles as the record contains diagnoses of bilateral ankle strain and tendonitis. See VA examinations in April and August 2010. Thus, the claim turns on whether his diagnosed ankle disabilities are related to his service-connected knee conditions.

A review of the evidence shows that the April 2010 VA examiner found that the Veteran's bilateral ankle tendonitis was at least as likely as not related to the Veteran's knee condition. The Veteran received another VA examination in August 2010, the examiner did not provide an opinion as to whether the Veteran's bilateral ankle strain was caused by the Veteran's service-connected knee disability as the examiner was not provided the Veteran's medical records for review. Subsequently, in October 2010, a clarifying medical opinion was obtained in which the examiner found that the Veteran's knee condition was not a direct cause of the Veteran's ankle tendonitis.  Alternatively, in May 2013, the Veteran received an examination from a private physician that found that the Veteran's bilateral ankle pain is likely from tendonitis/tarsal tunnel.  He further found that the Veteran's bilateral ankle condition is most likely secondary to the Veteran's abnormal gait stemming from his knee pains/knee surgeries.

In reviewing the evidence, the Board finds that the positive and negative evidence regarding whether the Veteran's bilateral ankle disabilities are related to his service-connected knee conditions is in relative equipoise.  Thus, reasonable doubt must be resolved in the Veteran's favor.  Accordingly, service connection for bilateral ankle tendonitis is granted as secondary to the Veteran's service-connected bilateral knee disabilities.


ORDER

Entitlement to service connection for right ankle tendonitis is granted.

Entitlement to service connection for left ankle tendonitis is granted.


REMAND

After a review of the record, the Board finds that further development is necessary before the Board can properly adjudicate the Veteran's claim for TDIU.

The Board notes that the Veteran contends that he is unable to work due to his service-connected knee disabilities; however, TDIU considers all service-connected disabilities that may impact the Veteran's ability to obtain gainful employment.  Therefore, in light of the Board's grant of service connection herein for the Veteran's bilateral ankle disabilities, an opinion addressing the impact that these conditions may have on the Veteran's employment is needed.

With regard to the Veteran's service-connected knees, the Veteran has received VA examinations for his knees in which the medical opinions are inconsistent in determining functional impact of the Veteran's knees on his ability to obtain substantially gainful employment.  For example, in April 2016, the examiner found that the Veteran's knee conditions did not impact his ability to perform any occupational task.  Alternatively, the examiner in his July 2016 examination noted that the Veteran's left knee impacts functional ability, but the examiner did not provide a medical rationale.  Similarly, the March 2017 VA examination is inconsistent within itself in that the examiner noted that the Veteran's abnormal range of motion for the left knee "affects kneeling, squatting, etc.;" however, the examiner also noted that the Veteran's knee conditions do not affect the Veteran's current employment status such as walking, standing, lifting, sitting, etc.  The Board finds that these two statements contradict each other; as such, the examination is inadequate in this regard.  Moreover, since the Veteran's last VA examination in March 2017, the Veteran has had two additional left knee surgeries which have not been considered in determining the functional impact his left knee may have on his ability to obtain gainful employment.

As such, a remand is necessary to obtain medical opinions addressing the impact the Veteran's bilateral ankle and bilateral knee conditions may have on the Veteran's employment.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Obtain a VA medical opinion from a qualified examiner to determine the functional impact of the Veteran's service-connected bilateral knee and ankle disabilities on his ability to obtain or maintain employment.  If an examination is deemed necessary, one must be provided.

The claims file must be made available to the examiner. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


